Ds

~I MH tA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01027-JLR Document 18 Filed 09/19/19 Page 1 of 6

HONORABLE JAMES L, ROBART

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

   

 

 

 

AT SEATTLE
MARIO E, YOUNG, IR., | Case No. 2:19-ev-01027-JLR
STIPULATED MOTION AND —
Plaintiff, POSED] ORDER CONTINUING
STAY OF CASE
Vv.
SAFELITE FULFILLMENT, INC., et al.,
Defendants.
STIPULATED MOTION AND [PROPOSED] ORDER ACKERMANN & TILAJEF, P.C.
CONTINUING STAY OF CASE 2602 North Proctor St., #205
CASE NO. 2:19-cv-01027-JLR , Tacoma, Washington 98406

T. (253) 625-7720 | F. (253) 276-0081

 
Oo ce sD

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-01027-JLR Document18 Filed 09/19/19 Page 2 of 6

RECTTALS

WHEREAS, on or about June 3, 2019, Plaintiff MARIO E. YOUNG, JR. (“Plaintiff”) filed }.
the operative putative Class Action Complaint for Unpaid and Wrongfully Withheld Wages (the
“Complaint”) in this action in the Superior Court of the State of Washington in and for the County of
King at Seattle [Dkt. #1-2];

WHEREAS, on July 2, 2019, Defendant SAFELITE FULFILLMENT, INC. (“Defendant”)
removed Plaintiffs above-described state court action to this Court [Dkt. #1] invoking the subject
matter jurisdiction of this Court under the Class Action Fairness Act (“CAFA”), which the partics
agree is properly invoked in this action;

WHEREAS, on September 3, 2019, the Court Ordered a stay of this action pending the
Washington Supreme Court’s resolution of the ceitified question in Sampson v. Knight
Transportation, Inc. (the “Stay Order’’) [Dkt. #16]; |

WHEREAS, on September 5, 2019, the Washington Supreme Court issued a decision in
Sampson, et al y. Knight Transportation, Inc., Case No. 96264-2 (Wash. Sept. 5, 2019), available at |
http:/Awww.courts.wa.gov/opinions/pdf/962642.pdf. The Washington Supreme Court in Sampson
held that the Washington Minimum Wage Act (WMWA) does not require non-agricultural employers
to pay their piece-rate employees per hour for time spent performing activities outside of piece-rate
work. As such, the parties agree Plaintiff's non-productive time claims under the WMWA (Plaintiff's
Second Cause of Action) are no longer actionable;

WHEREAS, the Parties have agreed to participate in voluntary mediation to explore whether
a settlement of Plaintiff's remaining claims is possible. The Parties have agreed to use Louis D.
Peterson, Esq. of Hillis Clark Martin & Peterson P.S. as a mediator, and are working to schedule the
mediation in January 2020;

WHEREAS, to provide time for the Parties to exchange informal discovery and explore early
resolution through mediation without unnecessarily expending the resources of the Parties and the

Court, the Parties have agreed that the Court’s stay should remain in effect until at least February 15,

 

2020,
STIPULATED MOTION AND [PROPOSED] ACKERMANN & TILAJEF, P.C.
ORDER CONTINUING STAY OF CASE 2602. North Proctor St., #205
CASE NO, 2:19-cy-01027-JLR Tacoma, Washington 98406

T. (253) 625-7720 | F. (253) 276-0081

 

 
Oo CO “EN

10
\1
12
13
14
15
16
17
18
19
20
24
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01027-JLR Document 18 Filed 09/19/19 Page 3 of 6

SFIPULATION

NOW, THEREFORE, [T 1S HEREBY STIPULATED AND AGREED, by and between |
Plaintiff, on the one hand, and Defendant, on the other hand, by and through their respective
undersigned counsel, and subject to the Court’s approval, that: .

1, The stay Ordered by the Court on September 3, 2019 should remain in effect, in its
entirety and for all purposes, until February 15, 2020 to provide time for the Parties to exchange
informal discovery and to engage in mediation and attempted early resolution of the case without
unnecessarily expending the resources of the Parties and the Court. -

2. On or before February 15, 2020, if the Parties have been unable to settle the case, the
parties shall provide the Court with agreed-upon and/or proposed deadlines for [i] completion of
discovery on class certification and for Plaintiff to move fot class certification under Fed. R. Civ, P.
23; and [fi] submission of an updated Joint Status Report and Discovery Plan.

3. By entering into and submitting this Stipulated Motion, the parties fully reserve, and
do not waive or limit, their respective rights, claims, remedies, defenses, and positions in this action,
including as to the issues recited above.
if
if
i
if
i oy
Ht
if
ff
if
i
i

 

STIPULATED MOTION AND [PROPOSED] ACKERMANN & TILAJEF, P.C.

ORDER CONTINUING STAY OF CASE 2602 North Proctor St., #205

CASE NO. 2:19-cv-01027-JLR Tacoma, Washington 98406
T, (253) 625-7720 | F. (253) 276-0081

 

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23

24

25

26
27
28

Case 2:19-cv-01027-JLR Document 18 Filed 09/19/19 Page 4 of 6

DATED: September 19, 2019
/s{India Lin Bodien

Respectfully submitted,
/siMichael J, Shoenfelt

 

India Lin Bodien, WSBA #44898
Law Offices of India Bodien, Esq.
2522 North Proctor Street, #387
Tacoma, WA 98406-5338

Tel: (253) 212-7913

Email: india@indialinbodienlaw.com

Craig J. Ackermann, WSBA #53330
Brian Denlinger, WSBA #53177
ACKERMANN & TILAJEF, P.C.
1180 South Beverly Drive, Suite 610
Los Angeles, California 90035
Phone: (310) 277-0614

Fax: (310) 277-0635 °

Email: cja@ackermanntilajeficom

bd@ackermanntilaief.com

Attorneys for Plaintiff
MARIO FE, YOUNG, JR.

 

Michael J. Shoenfelt (Pro Hac Vice)

Andrew C. Smith (Pro Hac Vice)

Daniel J. Clark (Pro Hae Vice)

VORYS, SATER, SEYMOUR AND PEASE
LLP

52 E. Gay St. =

Columbus, OH 43215

Phone; (614) 464-5497

Fax: (614) 719-4760

Email: mjshoenfelt@vorys.com

acsmith@vorys.com

diclark@vorys.com

Sheryl J. Willert, WSBA #08617

Jeffrey’M. Wells, WSBA #45840

WILLIAMS, KASTNER & GIBBS PLLC

601 Union Street, Suite 4100

Seattle, WA 98101-2380

Phone: (206) 628-6600

Email: swillert@williamskastner, com
iwells(@williamskastner.com

Attorneys for Defendant
SAFELITE FULFILLMENT, INC.

 

 

 

STIPULATED MOTION AND [PROPOSED]
ORDER CONTINUING STAY OF CASE
CASE NO, 2:19-cv-01027-JLR.

ACKERMANN & TILAJEF, P.C.
2602 North Proctor St., #205

Tacoma, Washington 98406

T. (253) 625-7720 | F. (253) 276-0081

 

 
10
M1
12

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01027-JLR Document 18 Filed 09/19/19 Page 5 of 6

 

This matter came before the Court on the parties’ Stipulated Motion Continuing Stay of Case
(the “Stipulated Motion”). The Court, having reviewed the Stipulated Motion, and good cause
appearing for the relief sought therein, hereby orders as follows:

1, The stay Ordered by the Court on September 3, 2019 shall remain in effect, in its
entirety and for all purposes, until February 15, 2020, to provide time for the Parties to exchange
informal discovery and to engage in mediation and attempted early resolution of the case without
unnecessarily expending the resources of the Parties and the Court.

2, On February 15, 2020, if the Parties have been unable to settle the case, the Parties
shall provide the Court with agreed-upon and/or proposed deadlines for [i] completion of discovery
on class certification and for Plaintiff to move for class cettification under Fed. R. Civ. P. 23; and [ii]
submission of an updated Joint Status Report and Discovery Plan.

3. By entering into and submitting this Stipulated Motion, the parties fully reserve, and
do not waive or limit, their respective rights, claims, remedies, defenses, and positions in this action,

including as to the issues recited above.

IT IS SO ORDERED.

a
DATED this 2 day of Sapem\eee , 2019,

A THE HONORABLE JAMES L. ROBART
UNITED STATES DISTRICT JUDGE

  

 

STIPULATED MOTION AND [PROPOSED] ACKERMANN & TILAJEFP, P.C.
ORDER CONTINUING STAY OF CASE 2602 North Prector St., #205
CASE NO, 2:19-cv-01027-JLR Tacoma, Washington 98406

T. (253) 625-7720 | F. (253) 276-0081

 

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

SO. GO ~“ an

 

 

Case 2:19-cv-01027-JLR Document 18 Filed 09/19/19 Page 6 of 6

CERTIFICATE OF SERVICE
I hereby certify that I electronically filed the foregoing with the Clerk of the Court using the }

CM/ECF system that will send notification of such filing to the following:

Michael J, Shoenfelt (Pro Hae Vice) Sheryl J. Willert, WSBA #08617

 

Andrew C. Smith (Pro Hac Vice) Jeffrey M. Wells, WSBA #45840

Daniel J. Clark (Pro Hac Vice) WILLIAMS, KASTNER & GIBBS PLLC
VORYS, SATER, SEYMOUR AND PEASE LLP 601 Union Street, Suite 4100

52 E. Gay St. Seattle, WA 98101-2380

Columbus, OH 43215 Phone: (206) 628-6600

Phone: (614) 464-5497 ' Email: swillert@williamskastner.com
Fax: (614) 719-4760 iwells@williamskastner.com —

 

Email: mijshoenfelt@vorys.com
acsmith@vorys.com

diclark@vorys.com i.

‘

I further certify that I mailed a true and correct copy of the foregoing to the following non-

CM/ECF participant: N/A.

Executed on September 19, 2019, at Los Angeles, California.

 

 

/s/ Jactyn Blackwell
Jaclyn Blackwell
Office Manager .
. ACKERMANN & TILAJEF, P.C.
STIPULATED MOTION AND [PROPOSED] ACKERMANN & TILAJEF, P.C.
ORDER CONTINUING STAY OF CASE 2602 North Proctor St., #205
CASE NO, 2:19-cy-01027-JLR Tacoma, Washington 98406

T, (253) 625-7720 | F. (253) 276-0081

 

 
